Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 6, 1978, convicting him of rape in the first degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial of defendant’s motion to suppress a certain statement. Judgment reversed, on the law and the facts, motion to suppress granted and new trial ordered. The defendant’s statement of apology for the rape, given after he had been brought to the police station, bleeding and in handcuffs, after being rescued by police officers from an agitated crowd which had set upon him following accusations of the mother that he raped her daughter, the victim, should have been suppressed. The statement "They didn’t have to beat me. I wasn’t fighting them. I’m sorry that I raped the girl.” was made in a very small bathroom in the police station in response to a remark directed to defendant to the effect that it "was lucky he didn’t get killed”, initiated by one officer while another officer held the bathroom door open. Charged as this atmosphere was with the investigation of the accusation of rape, it cannot be said that this incriminating statement given in response to a policeman’s comment and "directly related to the criminal offense with which defendant was charged” (People v Howard, 47 NY2d 988, 989) was spontaneous, and that the defendant had not been subject to " 'questioning or its functional equivalent’ ” (Rhode Island v Innis, 446 US 291, 309). Hopkins, J. P., Damiani, Titone and Laser, JJ., concur.